Citation Nr: 1744719	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-40 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae. 

2.  Entitlement to an initial compensable rating for scars of the right hand associated with keratosis punctate et palmaris.

3.  Entitlement to an initial compensable rating for scars of the left hand associated with keratosis punctate et palmaris.

4.  Entitlement to an initial compensable rating for scars of the cheek and neck associated with pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for pseudofolliculitis barbae and keratosis punctate et palmaris, each separately rated as noncompensable, effective June 29, 2007.  In April 2013 and May 2013 decisions, the RO awarded service connection for painful scars of the left hand, right hand, neck and chin associated with keratosis punctate et palmaris rated at 30 percent, effective June 29, 2007; scars of the left hand associated with keratosis punctate et palmaris, rated as noncompensable, effective October 23, 2008; scars of the right hand associated with keratosis punctate et palmaris, rated as noncompensable, effective October 23, 2008; and scars of the cheek and neck associated with pseudofolliculitis barbae, rated as noncompensable, effective June 29, 2007.  

Although in its April 2013 decision, the RO indicated that painful scars of the neck and chin were associated with keratosis punctate et palmaris, the record reflects these scars are actually associated with the Veteran's pseudofolliculitis barbae.  Therefore, the Board has recharacterized the painful scar issue to reflect the involvement of both service-connected skin conditions.  

These claims were initially before the Board as claims for higher initial compensable ratings for service-connected pseudofolliculitis barbae and keratosis punctate et palmaris.  As will be explained in detail in the decision below, the applicable rating criteria for the service-connected skin disabilities are to be evaluated on the basis of the predominant disability, either as dermatitis or as disfigurement of the head, face, or neck, or scars.  The Veteran's scarring is the predominant disability of each service-connected skin disability.  Therefore, the issues have been recharacterized accordingly.

Additionally, the Veteran requested, and was scheduled for, a Board hearing in Washington, DC in April 2012; he was informed of that hearing in a February 2012 letter.  In April 2012 written argument, the Veteran's representative indicated that the Veteran was withdrawing his hearing request.  The Veteran has not requested another hearing to be scheduled.  

This case was before the Board in February 2013 and May 2016; both times it was remanded for further development.  The case has again been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae have not been manifested by five or more scars that are painful or unstable, with at least one being both painful and unstable. 

2.  Scars of the right hand associated with keratosis punctate et palmaris have not covered 144 square inches (929 sq. cm.) or greater.   

3.  Scars of the left hand associated with keratosis punctate et palmaris have not covered 144 square inches (929 sq. cm.) or greater.

4.  Scars of the cheek and neck associated with pseudofolliculitis barbae, have been manifested by two characteristics of disfigurement throughout the appeal period. 





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7804, 7806, 7813 (2016).  

2.  The criteria for an initial compensable rating for scars of the right hand associated with keratosis punctate et palmaris have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7802, 7806.

3.  The criteria for a higher initial rating for scars of the left hand associated with keratosis punctate et palmaris have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7802, 7806.

4.  The criteria for an initial 30 percent, but no higher, rating for scars of the cheek and neck associated with pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7800, 7806, 7813. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



B.  Legal Criteria and Analysis

Rating Criteria

The Veteran contends he is entitled to higher initial ratings for painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae, scars of the right hand associated with keratosis punctate et palmaris, scars of the left hand associated with keratosis punctate et palmaris, and scars of the cheek and neck associated with pseudofolliculitis barbae.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended, effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, of if the Veteran requests review under the revised rating criteria.  The Veteran's claims for benefits were received by VA prior to October 23, 2008.  Although the Veteran has not requested such review, the record reflects the Agency of Original Jurisdiction has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.  

The Veteran's pseudofolliculitis barbae is evaluated under Diagnostic Code 7813, for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  This Diagnostic Code provides that the disability should be evaluated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

The Veteran's keratosis punctate et palmaris is evaluated under Diagnostic Code 7806, which provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.  Diagnostic Code 7806 provides that dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

As will be explained below, the evidence reflects that the Veteran's predominant disabilities for keratosis punctate et palmaris and pseudofolliculitis barbae are scarring.  Therefore, the Veteran is not entitled to any separate compensable ratings for the conditions under either Diagnostic Code 7806 or 7813.  Thus, the Board will not further discuss entitlement to higher ratings under these specific diagnostic criteria, but will instead focus on whether the Veteran is entitled to higher ratings based on his scarring.

The applicable disability ratings for evaluating scars are as follows.  Under Diagnostic Code 7800 both prior to and from October 23, 2008, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id. 
	
For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  

Post-October 23, 2008, Diagnostic Code 7800 includes the following notes: VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5. 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7801 pertained to scars, other than head, face, or neck that were deep or caused limited motion.  A 10 percent rating was provided for scars that covered an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or an anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id. at Note 1. A deep scar is one that is one associated with underlying soft tissue damage.  Id. at Note 2.

Under the criteria in effect since October 23, 2008, Diagnostic Code 7801 pertains to burn scars or scars not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  The record does not reflect that any of the Veteran's scarring is deep; therefore, this Diagnostic Code will not be further discussed.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 pertains to scars, other than the head, face, or neck, that are superficial and that do not cause limited motion and provides a 10 percent rating for scars with an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Id. at Note 1.  

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear and provides a 10 percent rating for scars with an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Both versions of the Diagnostic Code explain that a superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 2 (2008); Id. at Note 1 (2016). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provided for a 10 percent rating for unstable, superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of the skin over the scar.  The current version of the Schedule does not include Diagnostic Code 7803.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3.

Prior to and from October 23, 2008, Diagnostic Code 7805 has remained essentially similar and has provided that scars, other should be evaluated based on limitation of function or disabling effects of the affected part.

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, however, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be described below, the Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher ratings were met for any of the ratings on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Medical Evidence 

The Veteran had a VA examination in December 2008 and was diagnosed with pseudofolliculitis barbae.  The Veteran reported that the onset of the disability was right after military enlistment when he was required to shave on a consistent basis and that he had treatment in service while on active duty.  The Veteran indicated that he no longer has symptoms because he is no longer required to shave.  He reported having had skin bumps that were sore to the touch, pus, and facial scarring.  He did not presently treat the condition, including with any corticosteroids or immunosuppressive drugs.  Upon physical examination, the examiner found no active open lesions and noted dry skin in the Veteran's bearded area.  The 2008 examiner also noted that the Veteran had a scar on the right mid-cheek, measuring 0.3 cm by 0.4 cm, slightly discolored, darker than surrounding skin, and depressed.  There was no tenderness on palpation or pain, no limitation of motion or loss of function, and no adherence to the underlying tissue.  There was underlying tissue loss and induration or inflexibility in an area of 0.3 cm by 0.4 cm.  

At the December 2008 examination, the Veteran was also diagnosed with keratosis punctate et palmaris with crease involvement with several overlying scattered thickened (callused) skin-colored papular-type plaques.  The Veteran reported that three weeks previously he began using Urea cream 40%, twice a day, to treat the condition.  This was noted to be a topical cream, but not a corticosteroid or immunosuppressive drug.  The Veteran indicated that the symptoms were blistering and swelling with calluses in the creases and palms of his hands as well as soreness that kept him from closing his hands.  The 2008 VA examiner indicated that they were occasionally painful and limited joint movement which impacted the Veteran's quality of life.  Range of motion testing revealed that there was objective evidence of pain upon the testing of each joint, and limitation of motion of the bilateral ring fingers.  

VA treatment records from 2010 indicate that the Veteran routinely experienced pain in his hands and reported that the treatment of urea cream and Vaseline was not working.  

VA treatment records from May 2011 reflect consistent pain of 5 on a scale of 10 and punctate depressions and hyperkeratotic papules within the skin creases on the bilateral palms and fingers.   

The Veteran underwent another VA examination in June 2011.  The VA examiner noted that the Veteran had scattered lesions consistent with pseudofolliculitis barbae on his upper neck and chin.  Further, the Veteran reported using bacitracin ointment daily for the last 12 months.  This was noted to be a topical treatment, not a corticosteroid or immunosuppressive.  The pseudofolliculitis barbae and keratosis punctate et palmaris were noted to cover less than 5 percent of his total body area and less than 5 percent of exposed areas affected.  Further, the VA examiner noted that the Veteran's keratosis punctate et palmaris was constant and currently symptoms included dry skin and bumps.  He had been treating the condition with Urea cream to hands each night under glove occlusion.  This was noted to be a topical treatment that was neither a corticosteroid nor an immunosuppressive.  The examiner noted the Veteran displayed multiple punctate lesions in the creases of the bilateral palms with very scattered lesions in the creases of the fingers.  

The Veteran's VA examination in February 2013, with the April 2013 addendum opinion, reflected scattered lesions on the upper neck and chin, no active treatment, and an impact on less than 5 percent of his total body area and of the face and neck.  The examiner specifically identified four scars on the Veteran's cheeks and neck that were painful.  None of the scars were both painful and unstable.  Each one had hyperpigmentation and was slightly raised, but there was no tenderness on palpation.  They had smooth texture, the underlying soft tissue was intact, the skin was soft and flexible, and there was no adherence to underlying tissue.  The scars, at most, each measured 0.4 by 0.4 cm.  The scars did not cause any limitation of function.

As to the Veteran's keratosis punctate et palmaris, the Veteran reported that he experienced chronic, episodic, bilateral painful lesions to the creases of his palms and PIP creases of his fingers described as calluses with hard cores in the middle that grow down into the skin.  He reported experiencing occasional swelling of both hands and pain with gripping objects, writing, trying to close his fists, tying shoes, buckling belts, and buttoning shirts.  He asserted that he required constant or near constant treatment with topical medications Tazorac 0.1% gel and salicylic acid plaster, 40%.  He had not had any procedures to treat the condition.  The VA examiner noted that the Veteran's skin condition covered less than 5 percent of his total body and less than 5 percent of the palms of both hands.  The February 2013 VA examiner specifically noted that the Veteran had six painful scars on his left hand and five painful scars on his right hand.  The Veteran described the pain as being pain around the creases of the palms and PIP joints with gripping objects and writing.  All of the scars were found to be painful but not unstable.  Further, they were all hyperpigmented, superficial, and nonlinear.  They were not disfiguring.

The Veteran's March 2015 VA examination indicated similar findings regarding the scars as those in 2013.  The examiner noted that he had healed scars on the right medial cheek that were dark and slightly depressed.  They were nontender to palpation, nonadherent, no keloid, no crusting, disfigurement, or ulceration.  The scars each measured no more than 0.4 by 0.4 cm.  The Veteran reported having continued dryness and puncture marks all over his bilateral hands that were painful and worse after moving or using his hands.  He described having daily or weekly flare ups of pain and swelling with increased use of his hands, dependent upon the amount of activity he did.  The flare ups would last one to two weeks before resolving.  In addition, the examiner opined that the Veteran had good control of his pseudofolliculitis barbae.  As for the keratosis punctate et palmaris, the Veteran asserted that he uses tretinoin gel once daily and Urea 40% cream to treat his keratosis punctate et palmaris but has had no other treatments or procedures for the condition.  The 2015 VA examiner also noted that the Veteran had palmar aspects on his bilateral hands that were dry and rough and that there were mild calloused areas with small 1-2 millimeter scattered punctate round lesions along distal palmar creases.  Further, the Veteran's range of motion was not impacted but he did have painful motion and his grip strength was mildly decreased from pain.  
Finally, the Veteran underwent another VA examination in December 2016.  The Veteran asserted that he was treating the pseudofolliculitis barbae on a constant or near constant basis with salicylic acid plaster 40%, tretinoin 0.1%, and clindamycin.  The VA examiner noted that pseudofolliculitis barbae was found on the Veteran's bilateral cheeks and jawline, with scattered papules but no pustules.  The examiner also noted that the Veteran's pseudofolliculitis barbae did not cause any functional limitations.

The Veteran also underwent a VA scar examination in December 2016.  The VA examiner noted scattered papules on the bilateral cheeks and jawline, tender to palpation, with the most prevalent scarring in the middle right cheek and near the mouth, bilaterally.  The examiner found scarring and papules from the pseudofolliculitis barbae covering 9.5 cm x 9.5 cm on the right cheek, 9.5 cm x 10 cm on the left cheek, and 15 cm x 6 cm below the jaw, totaling 275.25 square centimeters.  The VA examiner noted the scar in the middle right cheek measured 0.5 cm x 0.3 cm and reflected hyperpigmentation.  The examiner indicated that the pseudofolliculitis barbae covered less than 5 percent of the total body area and less than 5 percent of the exposed body area.  The examiner noted that the Veteran had 5 or more scars on the bilateral cheeks and jaw that were tender to touch.  The scars were not unstable.  The examiner found the Veteran did not have any functional limitations from pseudofolliculitis barbae.

Relevant to the Veteran's keratosis punctate et palmaris, the Veteran asserted that he has tried multiple treatments over the years but none provided great relief.  Presently, he is using salicyclic acid plasters and tretinoin cream on a constant or near constant basis and has additionally been prescribed Clindamycin gel.  The Veteran reported that scarring associated with his keratosis punctate et palmaris flares with exposure to water or when he does more work with his hands than is typical.  The Veteran also asserted that it is painful to grip his bilateral hands and that his fingers are painful as the lesions are in the creases of his fingers and it impacts his gripping, writing, and shaking hands.  The VA examiner described the scarring on the upper extremities similarly to how it was described on February 2013 and March 2015 VA examinations.  The examiner noted that the keratosis punctate et palmaris covered less than 5 percent of the total body area and less than 5 percent of the exposed body area.  The examiner noted that the Veteran has five or more painful scars on his upper extremities and functional limitations on his ability to perform activities that require repetitive or prolonged gripping or use of his hands.  

Legal Analysis

The Veteran's various service connected scarring is directly attributed to the underlying skin disabilities of keratosis punctate et palmaris and pseudofolliculitis barbae.  Per the rating criteria for pseudofolliculitis barbae, Diagnostic Code 7813, the disability shall be rated depending upon the predominant disability, dermatitis (Diagnostic Code 7806) or disfigurement or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  Per the rating criteria for keratosis punctate et palmaris, Diagnostic Code 7806, the disability shall be rated depending upon the predominant disability, dermatitis (Diagnostic Code 7806) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  As shown by the evidence described above, the predominant disability for keratosis punctate et palmaris and for pseudofolliculitis barbae is the associated scarring.  Therefore, pursuant to the Schedule, the Veteran's service-connected keratosis punctate et palmaris and pseudofolliculitis barbae will be evaluated under the appropriate scar criteria, rather than based on dermatitis under Diagnostic Code 7806.  

Higher initial rating for painful scars of the left hand, right hand, neck, and chin 

VA records show that the Veteran has multiple punctate lesions in the creases of his bilateral palms and fingers.  In February 2013, the VA examiner identified 6 scars on the Veteran's left hand and 5 scars on the Veteran's right hand; all of which were painful.  The examiner also identified 4 scars on the cheeks and neck that were painful.  Treatment records reflect that the painful scars of the left hand, right hand, neck, and chin have not been unstable at any time during the appeal period.  
A 30 percent evaluation pursuant to Diagnostic Code 7804 requires five or more scars that are unstable or painful.  An additional 10 percent shall be awarded if one or more scars are both unstable and painful; however, the medical and lay evidence does not support that any of the Veteran's painful scars on his bilateral upper extremities are both painful and unstable; therefore, the Veteran is not entitled to a rating in excess of 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  

Therefore, a rating in excess of 30 percent for painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae is not warranted.  

Higher initial rating for scars of the right hand 

The Veteran has five scars on his right hand, each of them superficial and nonlinear.  In addition to being rated under Diagnostic Code 7804 based on the painfulness of the scars, they are also separately rated under Diagnostic Code 7802, for superficial and nonlinear scars not of the head, face, or neck.  Prior to and from October 23, 2008, a 10 percent evaluation pursuant to Diagnostic Code 7802 has required that there is superficial and scars not of the head, face, or neck in an area or areas of 144 square inches (929 square centimeters) or greater.  The Veteran is currently rated as noncompensable for scars of the right hand as the total area covered by the scarring is less than 144 square inches.  Throughout the pendency of the appeal, medical and lay evidence support that the configuration of the scarring has not changed and that it does not cover an area of 144 square inches or greater; therefore, he is not entitled to a 10 percent rating under Diagnostic Code 7802.  

For the criteria effective prior to October 23, 2008, Diagnostic Code 7801 provided for a 10 percent rating for scars that caused limited motion that covered an area exceeding 6 square inches (39 sq. cm.).  Although scarring on the right hand has caused limited motion, it has not been shown to cover an area exceeding 6 square inches.  Additionally, Diagnostic Code 7803 provided for a 10 percent rating for superficial scars that were also unstable.  Unstable was defined as a scar where there was frequent loss of covering of skin over the scar.  The record does not contain evidence indicating the Veteran's scars were unstable and specifically note throughout the record that they were stable.  Therefore, he is not entitled to a 10 percent rating under Diagnostic Code 7803 for scarring of the right hand.
The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 7805, either prior to or from October 23, 2008, based on any disabling effects not considered in a rating under the applicable scar criteria.  The record reflects the Veteran's scarring from keratosis punctate et palmaris causes functional limitations regarding his grip strength and limitation of motion of the fingers.  However, a review of the pertinent rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, with consideration of functional impairment from the Veteran's pain, do not reflect that his limitation of motion or grip strength of the right hand caused by the scarring would entitle him to a separate compensable rating.  Additionally, the Veteran is already receiving compensation for the painful scarring; thus, any separate rating on the basis of pain may be considered pyramiding and would not be warranted on that basis.  38 C.F.R. § 4.14.

As a preponderance of the evidence is against the claim seeking a higher compensable rating for scars of the right hand, the claim is denied.  

Higher initial rating for scars of the left hand 

The Veteran has six scars on his left hand, each of them superficial and nonlinear.  In addition to being rated under Diagnostic Code 7804 based on the painfulness of the scars, the scars are also separately rated under Diagnostic Code 7802, for superficial and nonlinear scars not of the head, face, or neck.  The Veteran is currently rated as noncompensable for scars of the left hand as the total area covered by the scarring is less than 144 square inches.  Throughout the pendency of the appeal medical and lay evidence supports that the configuration of the scarring has not changed and has not been 144 square inches or greater; therefore, he is not entitled to a 10 percent rating under Diagnostic Code 7802.  

Regarding the criteria effective under Diagnostic Codes 7801 and 7803 prior to October 23, 2008, the record does not contain evidence indicating the Veteran's left hand scars were unstable or that they covered an area exceeding 6 square inches.  In fact, notations throughout the examination reports specifically indicate that they were stable.  Therefore, he is not entitled to a 10 percent rating under Diagnostic Code 7801 or 7803 for scarring of the left hand.

The Board has also considered whether the Veteran is entitled to a separate rating for the left hand under Diagnostic Code 7805 based on any disabling effects not considered in a rating under the applicable scar criteria.  The record reflects the Veteran's scarring from keratosis punctate et palmaris causes functional limitations regarding his grip strength and limitation of motion of the fingers.  As with the right hand, a review of the pertinent rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, with consideration of functional impairment from the Veteran's pain, do not reflect that his limitation of motion of the left hand caused by the scarring would entitle him to a separate compensable rating.  Additionally, the Veteran is receiving compensation for the painful scarring; thus, any separate rating on the basis of pain may be considered pyramiding and would not be warranted on that basis.  38 C.F.R. § 4.14.

As a preponderance of the evidence is against the claim seeking a higher compensable rating for scars of the left hand, the claim is denied.  

Higher initial rating for scars of the cheek and neck 

In addition to being rated under Diagnostic Code 7804 based on the painfulness of the scars, the Veteran's scars of the cheek and neck are also separately rated under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  The Veteran has scattered papules with scarring on his bilateral cheeks and jawline.  VA records show that there is a prominent scar on the right middle cheek measuring 0.5 x 0.3 cm.  The evidence supports that the scarring is hyperpigmented, it is smooth on palpation, has normal texture, the underlying soft tissue is intact, the skin is soft and flexible, it is not adherent to underlying tissue, and the scarring is stable.  Medical evidence supports that some of the scars are tender to palpation.  

The Veteran's December 2016 examination detailed the total area impacted by scarring due to pseudofolliculitis barbae.  The total area of head, face, and neck impacted by the scarring totaled 275.25 square centimeters with no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Further, the Veteran asserted that he no longer shaves and the scars are therefore not impacted by repeated shaving.  

The Veteran is currently rated under Diagnostic Code 7800 as noncompensable for scars of the cheek and neck associated with pseudofolliculitis barbae.  A 10 percent evaluation pursuant to Diagnostic Code 7800 requires one characteristic of disfigurement be present as part of the disability picture, while a 30 percent evaluation is available where there are two or three characteristics of disfigurement.  Note 5 of Diagnostic Code 7800 specifies that characteristics of disfigurement may be caused by one scar or multiple scars, and the characteristics need not be caused by a single scar to assign a specific evaluation.  As detailed above, the medical and lay evidence supports that the Veteran has had, throughout the course of the appeal, scarring that is hypo- or hyper-pigmented in an area exceeding 39 square centimeters, one of the 8 characteristics of disfigurement.  Additionally, the examination reports, including the March 2015 examination report, reflect that the surface contours of the scar have been either elevated or depressed on palpation.  Therefore, the record reflects depression or elevation of the facial scarring that meets the criteria for the characteristic of disfigurement of the surface contour of the scar being elevated or depressed on palpation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board finds that the Veteran is entitled to a disability rating of 30 percent for scars of the cheek and neck associated with pseudofolliculitis barbae as the scarring manifests in two characteristics of disfigurement.     

The evidence does not show that the Veteran's scarring more nearly approximates the criteria for a 50 percent rating.  The record does not reflect that scarring caused by pseudofolliculitis barbae caused visible or palpable tissue loss.  There also is no evidence of gross distortion or asymmetry of three or more features (nose, chin, forehead, eyes, ears, cheeks, lips).  Pseudofolliculitis barbae has not been shown to manifest in four or five characteristics of disfigurement.  Specifically, there is no evidence of a scar measuring 5 or more inches (13 or more cm.) in length or at least one quarter (0.6 cm.) wide at the widest part, scar adherent to underlying tissue, skin texture abnormal in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Therefore, the Veteran is not entitled to a higher 50 percent rating for pseudofolliculitis barbae under Diagnostic Code 7800.  

Additionally, there is no evidence the scarring from pseudofolliculitis barbae causes any disabling effects not considered by the ratings provided under 7800 to 7804; therefore, the condition is not entitled to any further separate ratings pursuant to Diagnostic Code 7805. 


ORDER

Entitlement to an initial rating in excess of 30 percent for painful scars of the left hand, right hand, neck, and chin associated with keratosis punctate et palmaris and pseudofolliculitis barbae is denied. 

Entitlement to an initial compensable rating for scars of the right hand associated with keratosis punctate et palmaris is denied.  

Entitlement to an initial compensable rating for scars of the left hand associated with keratosis punctate et palmaris is denied.  

Entitlement to an initial rating of 30 percent, but no higher, for scars of the neck and chin associated with pseudofolliculitis barbae is granted, subject to the regulations governing the payment of monetary awards.   



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


